DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I in the reply filed on 27 July 2022 is acknowledged.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 21 July 2020 and 19 April 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 24-28 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2016/0358010).

Regarding claim 1, Yang et al. disclose a system for biometric template translation, comprising:
at least one non-transitory storage medium that stores instructions (Figure 7, 822/824 and paragraph [0130]); and
at least one processing unit (Figure 7, 820 and paragraph [0130]) that executes the instructions to:
access a first biometric template of a first type (Figure 2(a) shows a first biometric template of a first type.) and a second biometric template of a second type (Figure 2(b) shows a second biometric template of a second type.);
identify a canonical template structure to which the first biometric template and the second biometric template adhere (Paragraph [0063], “standard fingerprint minutiae template MT” which is a “canonical template structure” [canonical, as defined by Merriam-Webster, means conforming to a general rule or acceptable procedure].); and
compare the first biometric template and the second biometric template using the canonical template structure (Paragraphs [0089]-[0091], the templates are compared after being transformed using the standard fingerprint minutiae template, i.e. using the canonical template structure.).

Regarding claim 2, Yang et al. disclose the system of claim 1, wherein the at least one processing unit compares the first biometric template and the second biometric template by:
using the canonical template structure to identify corresponding portions of the first biometric template and the second biometric template (Figure 2(c) and paragraph [0062]); and
comparing the corresponding portions (Paragraph [0090]).

Regarding claim 3, Yang et al. disclose the system of claim 2, wherein the at least one processing unit determines that the first biometric template and the second biometric template are from a same person when the corresponding portions match (Paragraph [0091], determines if the templates are “identical or not”, i.e. if they are identical then they match and are from a same person.).

Regarding claim 4, Yang et al. disclose the system of claim 2, wherein the at least one processing unit determines that the first biometric template and the second biometric template are from different people when the corresponding portions are dissimilar (Paragraph [0091], determines if the templates are “identical or not”, i.e. if they are not identical then they are dissimilar and are from different people.).

Regarding claim 5, Yang et al. disclose the system of claim 1, wherein the at least one processing unit:
accesses the first biometric template from a first record in a first system (Figure 2(a) is accessed from a database, see paragraph [0061], i.e. “a first record in a first system”.);
accesses the second biometric template from a second record in a second system (Figure 2(b) is accessed from 810 in Figure 7, see paragraph [0061], i.e. “a second record in a second system”.); and
determines whether the first record and the second record are for a same person by comparing the first biometric template and the second biometric template (Paragraphs [0089]-[0091], see also claim 3.).

Regarding claim 6, Yang et al. disclose the system of claim 1, wherein the first biometric template and the second biometric template are both digital representations of at least one of fingerprints (Figure 2(a) and 2(b) are fingerprints.), blood vessel scans, palm-vein scans, voiceprints, facial images, retina images, iris images, deoxyribonucleic acid sequences, heart rhythms, or gaits.

Regarding claim 7, Yang et al. disclose the system of claim 1, wherein the canonical template structure details standard features of biometric templates that adhere to the canonical template structure (Paragraph [0063]).

Regarding claim 24, Yang et al. disclose the system of claim 1, wherein the at least one processing unit identifies the first type by analyzing the first biometric template (Figures 2(a) and 2(c), where 2(a) is analyzed to “identify” the fingerprint [first type].).

Regarding claim 25, Yang et al. disclose the system of claim 1, wherein the at least one processing unit identifies the first type using a type indicator associated with the first biometric template (Paragraphs [0062]-[0063], the transformation is the “type indicator”.).

Regarding claim 26, Yang et al. disclose the system of claim 1, wherein the first biometric template and the second biometric template correspond to different matching engines (Paragraph [0061], the first biometric template is stored and the second biometric template is from 810, and thus they correspond to different “matching engines.”).

Regarding claim 27, Yang et al. disclose the system of claim 1, wherein the canonical template structure specifies only part of how the first biometric template is formatted (Paragraphs [0062]-[0063], the “mega vicinity” is “only part” of how the first biometric template is formatted.).

Regarding claim 28, this claim is rejected under the same rationale as claim 1.

Regarding claim 30, Yang et al. disclose the method of claim 28, further comprising linking at least one first record associated with the first biometric template with at least one second record associated with the second biometric template (The first template of Figure 2(a) [first record] and the second template of Figure 2(b) [second record] are “linked” using the “mega vicinity” in Figure 2(c).).

Regarding claim 31, Yang et al. disclose the method of claim 28, further comprising copying information from at least one first record associated with the first biometric template to at least one second record associated with the second biometric template (Figure 2C and paragraph [0089]-[0091], the information in the “mega vicinity” in Figure 2(c) is crossly matched from the first record to the second record, i.e. “copied”, during the comparison ).

Regarding claim 32, Yang et al. disclose the method of claim 28, further comprising controlling access to stored identity information associated with the second biometric template (Figure 7 shows the hardware structure and thus access is controlled [there is a controller, processing unit 820].).

Regarding claim 33, this claim is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0358010) in view of Harding (US 2016/0226868).

Regarding claim 21, Yang et al. disclose the system of claim 1.
Yang et al. fail to teach wherein the at least one processing unit accesses:
the first biometric template via a first external system; and
the second biometric template via a second external system.
Harding disclose wherein at least one processing unit accesses:
a first biometric template via a first external system (Figure 3 and paragraph [0066], a first template in 316 is accessed from database 320 in external system 320); and
a second biometric template via a second external system (Figure 3 and paragraph [0066], a second template in 316 is accessed from database 320 in external system 320 [second external system = first external system]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Yang et al. performs the same function as it does separately of providing a system that accesses first and second biometric templates, and Harding performs the same function as it does separately of accessing first and second biometric templates from an external system.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in accessing the first and second biometric templates from an external system.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 22, Yang et al. and Harding disclose the system of claim 21, wherein:
the first biometric template is associated with a first record stored by the first external system (Harding: Figure 3 and paragraph [0066], the first template in 316 that is stored into database 320 is a first record stored by external system 320.); and
the second biometric template is associated with a second record stored by the second external system (Harding: Figure 3 and paragraph [0066], the second template in 316 that is stored into database 320 is a second record stored by external system 320.).

Regarding claim 23, Yang et al. and Harding disclose the system of claim 21, wherein the at least one processing unit receives the first biometric template from the first external system (Harding: Figure 3, the first biometric template stored in databased 320 is received by the processing unit of Yang et al. [in the combination].).

Regarding claim 29, please refer to the rejection of claim 22, and furthermore Harding also discloses accessing stored identity information associated with the second biometric template when the first biometric template corresponds to the second biometric template (Figure 7 and paragraph [0083], when the templates match in 718 then the stored user information is accessed to grant the user access.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
15 August 2022